DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over USPAP 2011/0111673 to Soeda in view of USPN 4,813,459 to Breidegam and further in view of (if necessary) USPN 2,268,809 to De Roon.
Claims 1, 11 and 12, Soeda discloses an article of apparel comprising: a torso portion defining a waist opening; and a woven waistband comprising: a first longitudinal edge; a second longitudinal edge opposite the first longitudinal edge, the second longitudinal edge coupled to the waist opening of the torso portion; a first face; a second face opposite the first face; a first plurality of warp yarns (A) extending parallel to at least the first longitudinal edge, the first plurality of warp yarns each having a denier per filament of less than or equal to 0.01; a second plurality of warp yarns (B2) extending parallel to at least the first longitudinal edge; and a plurality of filling yarns (B3) extending generally perpendicular to at least the first longitudinal edge, wherein the first plurality of warp yarns are interlaced with the plurality of filling yarns to form a repeating pattern of floats on the first face of the woven waistband (see entire document including Figures 7-8, [0001], [0008]-[0014], [0032]-[0037], [0040]-[0042], [0054], and Examples 1 and 2). Soeda discloses using the antislipping tape trousers and pants [0014] so Soeda either sufficiently teaches using the antislipping tape as a waistband or it would have been obvious to one having ordinary skill in the art construct pants with the antislipping tape as a waistband to prevent the pants from slipping off the waist. 
The first plurality of warp yarns (A) of Soeda are the functional (antislip) yarns of the fabric and float on the inner side of the fabric (in contact with skin) to improve friction with skin [0042]. Soeda does not appear to mention floating the second plurality of warp yarns (B2) on the other (outer) side of the fabric but Soeda does not limit weave construction [0054] and Breidegam discloses that it is known in the art to construct woven elastic apparel trim with opposing repetitive warp yarn floats so that the functional warp yarn (64) appears on the inner (skin) surface of the fabric and the other warp yarn (68) appears on the outer surface of the fabric (see entire document including Figure 8 and column 7, lines 5-24 and lines 51-61). The second plurality of warp yarns (B2) of Soeda are polyester yarns (Examples 1 and 2) and the outer side warp yarns (68) of Breidegam are also polyester (column 7, lines 51-61) and Breidegam explicitly discloses that said polyester yarns decorate an outer surface (column 7, lines 51-61). Therefore, it would have been obvious to one having ordinary skill in the art to float the second plurality of warp yarns (B2) on the outer side of the Soeda fabric, as taught by Breidegam, to independently provide each surface of the fabric with a distinct appearance and/or property (such as feel).
Claims 2 and 13, the first face forms an inner-facing surface of the woven waistband, and wherein the second face forms an outer-facing surface of the woven waistband [0042].
Claims 3 and 16, the woven waistband further comprising a third plurality of warp yarns extending parallel to at least the first longitudinal edge, the third plurality of warp yarns comprising elastic yarns [0040].
Claim 4, the third plurality of warp yarns are interlaced with the plurality of filling yarns in a one-over-one interlacing pattern [0054].
Claim 5, for each warp yarn in the first plurality of warp yarns, the repeating pattern of floats on the first face of the woven waistband comprises a first float separated from a second float by a first set of one-over-one interlacings (Figure 7-8 of Soeda).
Claims 6 and 18, Soeda does not appear to specifically mention the first set of one-over-one interlacings comprising at least three interlacings but absent a showing of criticality or unexpected results, it would have been obvious to one having ordinary skill in the art to include any number of one-over-one interlacings based on desired fabric design. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Plus, De Roon discloses that it is known in the elastic antislip woven apparel fabric art to separate floats with one-over-one interlacings, comprising at least three interlacings, to provide an antislip woven fabric (see entire document including Figure 4 and column 1, lines 1-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the woven fabric of Soeda with the claimed float construction, to either improve antislip performance or at least because it is within the general skill of a worker in the art to select a known float pattern on the basis of its suitability and desired characteristics such as aesthetics.
Claim 7, for each warp yarn in the second plurality of warp yarns, the repeating pattern of floats on the second face of the woven waistband comprises a first float separated from a second float by a second set of one-over-one interlacings (Figure 8 of Breidegam).
Claim 8, Breidegam does not appear to specifically mention the second set of one-over-one interlacings comprising at least three interlacings but absent a showing of criticality or unexpected results, it would have been obvious to one having ordinary skill in the art to include any number of one-over-one interlacings based on desired fabric design. Plus, De Roon discloses that it is known in the elastic antislip woven apparel fabric art to separate floats with one-over-one interlacings, comprising at least three interlacings, to provide an antislip woven fabric (see entire document including Figure 4 and column 1, lines 1-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the woven fabric of Soeda with the claimed float construction, to either improve antislip performance or at least because it is within the general skill of a worker in the art to select a known float pattern on the basis of its suitability and desired characteristics such as aesthetics.
Claims 9 and 19, the first plurality of warp yarns comprises a polyethylene terephthalate (PET) yarn [0036].
Claims 10 and 20, the second plurality of warp yarns comprises one of polyamide yarns and polyethylene terephthalate (PET) yarns [0040].
Claim 14, the second face of the woven waistband comprises an outer-facing surface of the woven waistband [0042].
Claim 15, Soeda does not appear to specifically mention a sublimation print on the second face of the woven waistband but the examiner takes official notice that it is known in the art waistband art to apply a sublimation print as claimed to provide a desired print/text to a waistband. Therefore, it would have been obvious to one having ordinary skill in the art to apply a sublimation print on the second face of the woven waistband to provide a desired print/text to the waistband.
Claim 17, the third plurality of warp yarns are interlaced with the plurality of filling yarns in a one-over-one interlacing pattern [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789